                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                               Plaintiff,       )
                                                )
                 vs.                            )          No. CR-98-31-C
                                                )
RONNIE NORRED, JR.,                             )
                                                )
                               Defendant.       )

                                            ORDER

          Defendant seeks early termination of his term of supervised release. Defendant

pleaded guilty to three counts of possession with intent to distribute methamphetamine,

felon in possession, and possession with intent to manufacture methamphetamine. He

was sentenced to 235 months imprisonment, followed by five years of supervised release.

Defendant commenced his term of supervised release on May 20, 2016. The United

States Probation Office opposes Defendant’s request for early termination of supervised

release, but notes his successes since release from incarceration. On September 12,

2019, the Court Ordered Plaintiff to respond to Defendant’s request. Although the time

for that response has passed, Plaintiff has not filed a Response. Consequently, the Court

finds Plaintiff has no objection to Defendant’s request.

          18 U.S.C. § 3583(e)(1) governs Defendant’s request. In pertinent part that statute

states:

          The court may, after considering the factors set forth in section 3553(a)(1),
          (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)–
               (1) terminate a term of supervised release and discharge the
               defendant released at any time after the expiration of one year of
               supervised release, pursuant to the provisions of the Federal Rules of
               Criminal Procedure relating to the modification of probation, if it is
               satisfied that such action is warranted by the conduct of the
               defendant released and the interest of justice . . . .

       In his request, Defendant notes that he has been compliant with all requirements of

his supervised release and has turned his life around and is building a new life. He

predicates his request on a stated desire to become a lease-to-own over-the-road driver.

According to Defendant, the conditions of his supervised release make this new job

difficult, if not impossible.

       The Court finds Defendant’s conduct since his release commendable. It is, of

course, always encouraging when a person has made positive turns in his life. After

considering the above factors, the Court finds that early termination is warranted. While

the Probation Office noted some objection, no strong concerns were voiced. It appears

from the information before the Court that Defendant has successfully reintegrated into

society and the interests of justice are best served by terminating his term of supervised

release.

       For the reasons set forth herein, Defendant’s request to terminate supervised

release early (Dkt. No. 111) is GRANTED.

       IT IS SO ORDERED this 15th day of October, 2019.




                                             2
